Vanuatu would like to join previous speakers in congratulating the President of the General Assembly at its seventy- first session on his new role and function. We are proud that, for the first time in the history of the United Nations, one of our colleagues from the Pacific region has taken up that post. The President can be assured of my delegation’s full support during his mandate and presidency of the General Assembly at its seventy-first session. I also wish to express our sincere gratitude to the outgoing President of the General Assembly, Mr. Mogens Lykketoft, for guiding the work of the seventieth session.
I would also convey my heartfelt gratitude to Secretary-General Ban Ki-moon for his exceptional steering of the United Nations for the last decade. Throughout those years he has shown the leadership of a true world citizen. His accomplishments are many and are reflected in the adoption of the 2030 Agenda for Sustainable Development, the Sendai Framework for Disaster Risk Reduction and the Paris Agreement on Climate Change. Those key successes will undoubtedly chart the future of humankind in the years to come. I wish Mr. Ban Ki-moon all the best in his future endeavours.
The Sustainable Development Goals (SDGs) continue to be one of our most essentials tools for preventive diplomacy, as they fulfil our promise to humankind to respect the noble aspirations enshrined in the Universal Declaration of Human Rights.
Today, the world continues to face complex challenges. The role of the United Nations in that context, as expressed in the Charter of the United Nations, is more essential than ever. The global economy continually faces macroeconomic challenges plagued by uncertainty resulting from the ramifications of the global financial crisis and the weak prices for raw materials in recent years.
The precarious global economic outlook bodes poorly for future investments and global economic growth in the short and medium term. Global terrorism and instability in certain regions have given rise to some of the worst humanitarian crises that the world has ever known. Never before in the history of the United Nations have we seen such massive displacements of people. Forced migration has become a global crisis and reminds us of our shared responsibility to promote tolerance, good governance, the rule of law, and respect for human rights and fundamental freedoms.
Climate change is real. Its effects are being felt throughout the world. I congratulate the United States, China and the many other countries that have shown the world the path to take in ratifying the Paris Agreement on Climate Change. I have submitted our ratification of the Paris Agreement to Secretary-General Ban Ki-moon, and I am proud that small island developing States like Vanuatu are in the vanguard of the efforts to combat climate change. I would encourage the States that have not yet ratified the Paris Agreement to do so as soon as possible.
The ratification of the Paris Agreement will come to naught unless we take bold action to limit the long- term rise in average global temperature to 1.5°C. That is a crucial test for our leaders in the near future, and we will fight for the true implementation of the Paris Agreement on Climate Change. We urge all leaders of the world to join the small island developing States in increasing our mitigation efforts. We call for the early entry into force of the Paris Agreement on Climate Change. The destiny of the world and the fulfilment of the Sustainable Development Goals depend upon our collective efforts.
My delegation believes in the lofty mandate of this international Organization, as enshrined in the Charter of the United Nations. However, just like any organization, it must be adapted in correspondence with its objectives through significant reforms. As a key organ of the United Nations, the Security Council must strengthen its coherence in relation to the other bodies of the Organization.
Regarding the reform of the Security Council, Vanuatu is in favour of improving transparency, accountability, relevance, inclusivity and effectiveness in order to manage the global contemporary threats and challenges that jeopardize peace and security. Such reforms must allow the Security Council to adapt to changes in the panorama of international security.
Vanuatu also continues to support the work of revitalizing the General Assembly. Those reforms must be systematic and respect the integrity of the United Nations. Therefore, leadership on the part of the most powerful States becomes necessary in undertaking reform in the face of the global challenges, which demand collective action. I would request that the Security Council and the General Assembly choose a person of impeccable ethics and integrity to be the next Secretary-General, who will continue to be a beacon of hope for all those without a voice.
In order to attain the SDGs, the major mandates of the United Nations and the United Nations system must be coordinated to work actively with regional bodies such as the Pacific Islands Forum Secretariat, the Pacific Islands Forum Fisheries Agency, the Pacific Community and the South Pacific Regional Environment Programme. At the recent meeting of the leaders of the Pacific Islands Forum Secretariat in the Federated States of Micronesia in September, it was agreed that the 2030 Agenda for Sustainable Development, the Paris Agreement on Climate Change and efforts to make the Pacific more resilient to climate change and natural disasters remain essential components of our journey towards a sustainable future for our region.
Our oceans, our fisheries, gender equality, human rights, health care and education are all important priorities for our region. Given the coherence of the 2030 Agenda for Sustainable Development with the global frameworks of the United Nations, an innovative partnership with regional organizations in the Pacific is important in order to transform the agreed intentions into significant actions for our people.
Vanuatu condemns all forms of nuclear proliferation and remains committed to the Treaty on the Non-Proliferation of Nuclear Weapons. We reaffirm our position in favour of a nuclear-free Pacific.
Vanuatu confirms its commitment to fulfilling the SDGs. We have made significant progress in integrating the 2030 Agenda for Sustainable Development into our national plan for sustainable development. The protection of oceans specifically remains one of our foremost priorities within the framework of the SDGs. It is one of Vanuatu’s aspirations to see ocean protection implemented immediately, and we welcome the fact that many States, both small and large, have taken measures to revive our oceans.
I am pleased to declare that Vanuatu adopted its very first national ocean policy, which will help us to implement the objectives laid out in the 2030 Agenda for Sustainable Development. Our current efforts, demonstrated by the political priorities of my Government, are in line with the SDGs and include a list of initiatives likely to accelerate the socioeconomic development of Vanuatu.
The mobilization of national resources to finance sustainable development remains one of the key priorities of our Government. We have recently created a committee to review our sources of revenue and expand our fiscal base. That represents a major reform, one of the most important since our independence in 1980. Such resources must supplement the financial assistance provided by our development partners and offer us new sources of financing in order to strengthen our institutions while developing our own human resources and infrastructures. All of those initiatives should improve our long-term economic productivity and help us to build a resilient economy. Such efforts should also help remove Vanuatu from the list of least developed countries in 2020, as well as from the grey list.
In spite of the ambitions and noble vision of my Government, my country is still facing insurmountable challenges that stretch beyond our means and that we cannot address on a national scale. That is also the case for many other vulnerable and fragile States. It is therefore essential that the international community provide assistance with reasonable criteria for extremely vulnerable countries facing external shocks. In the Global Climate Risk Index 2014, four of the Pacific island States are among the top 10 countries exposed to natural disasters in the world. Vanuatu remains at the
head of that list, despite our status as the most beautiful and happiest country in the world.
The magnitude of the devastating Category 5 severe tropical cyclone Pam had a major impact on our economy. Vanuatu faces one of the highest rates of sea- level rise that we have seen in the Pacific. Its impact has provoked a number of problems from epidemics to the multiplication of destructive insects, undermining food security and affecting the variability of precipitation. That situation has caused various problems for public health.
The presence of such extreme climate events has caused major harm to our infrastructure and economy. Climate change in Vanuatu is responsible for the loss of land to the sea and has also had a devastating effect on the food we eat, on our subsistence economy and, above all else, on the health of our people. Despite the fact that the Pacific is known for floods owing to the rise in sea levels, the disappearance of entire islands means that the people of Vanuatu will be forced to move inland. However, we will be transforming our ways of life to adapt to the climate change that is already affecting the population.
Although we profoundly appreciate the assistance provided by the international community in coordinating financial aid to help rebuild in the aftermath of natural disasters, the actions of non-governmental organizations, particularly international humanitarian organizations, have often proved ineffective. The non-governmental organizations do not always respect the priorities of the country with regard to rebuilding and recovery. That is a major challenge that all too often results in their attention being redirected to other needs that are not the immediate ones of the affected population. The Government could have more responsibility if the assistance funds were processed through the governmental system.
The inclusion of vulnerable groups, such as people with special needs and girls and women, is an important priority for my Government. Our policy is rooted in inclusive economic growth. The scourge of sexual and domestic violence against women and girls is still a major challenge, and if no action is taken, the outlook for global development is uncertain. My country will certainly take the necessary steps to confront that challenge.
Although our historical past has seen little change, my Government is in slow but steady consultations on constitutional reform in order to ensure that, in future, women play a more active role in making decisions and influencing policies within our Parliament. That major reform will have its day.
My country will continue its cooperation with the United Nations in the area of global peace and security. We cannot guarantee development and the right to a life of dignity for our people in a world torn by wars and ravaged by conflicts. We all must contribute to efforts to maintain peace and global security in the world we live in. Vanuatu is proud of having members serve in peacekeeping forces under the United Nations banner in Haiti and in Côte d’Ivoire. We are ready to send more troops in the future if we are called to do so.
Decolonization remains a key issue that requires our collective efforts if we are to make the self- determination of peoples a reality, in accordance with the Charter of the United Nations. We must express our solidarity and our commitment to eradicate colonialism in all its forms. In that regard, I am pleased to note that the United Nations is aiding New Caledonia with its electoral lists. I hope that the controversies related to the electoral lists will be resolved amicably among the concerned parties and that the next referendum will yield fair, transparent and pacifying results. Going forward, it is for the Caledonians to freely choose their future self-determination status.
We, the leaders of the Pacific islands, during the recent meeting of the Forum in the Federated States of Micronesia, accepted New Caledonia and French Polynesia as full members of the Pacific Islands Forum, in spite of their status as non-independent territories. This constitutes a major step on the path to regional integration and the unification of the Pacific island countries, leaving no one behind in the fight against the impact of climate change and illegal fishing or in the creation of economic opportunities through trade and more open economic relationships.
The issue of human rights must remain at the top of the United Nations agenda. The Secretary-General, Mr. Ban Ki-moon, reminded us in 2012 that human rights are inalienable and constitute a fundamental principle of the United Nations. As Members of the United Nations, it is our duty to demand that those words be translated into concrete actions.
The issue of human rights for the peoples in West Papua remains unresolved. I stand on this rostrum, as did my predecessors with the same moral conviction, to call on the United Nations to take concrete measures to resolve that question and fellow leaders have supported the plea of the West Papuans. The United Nations should not close its eyes to the abuses of human rights in the province of West Papua. The people of West Papua have turned to the United Nations for a glimmer of hope — a hope for freedom to exercise of their rights in their own territory and to freely assert their identity. I urge the United Nations to include this issue in its Human Rights Up Front initiative.
In conclusion, as we begin an era of sustainable development, the importance of working together becomes more evident and urgent. The implementation of international agreements will not be an easy matter, given the complex global challenges and the hostile environment in which we live. However, everything is possible and we must believe that. We must ensure that the promise of the Charter of the United Nations is respected for those who need it most. Our role is one of bridging the gap between the rhetoric and the action in order to ensure that no one is left behind.
